Steuer, J. (dissenting).
We dissent. The basis of disagreement is found in the quotation from Texas v. New Jersey (379 U. S. 674, 683) with which the majority opinion concludes: “ It is fundamentally a question of ease of administration and of equity.”
The general rule is that filing in the county of the residence of the creditor taxpayer establishes the priority of the Government’s lien on choses in action (Matter of Mintz v. Fischer, 19 A D 2d 36). This is on the theory that the residence of the creditor is the situs of the debt. The majority makes an exception on the ground that certain types of choses in action have a different situs. The specific type in question is the claim, to the cash surrender value of an insurance policy which the policyholder has. There is no doubt but that in certain situations, and more frequently in lay conception, claims generally represented by formal instruments are treated as having the situs of the instrument itself. These would include, among many others, an insurance policy or a savings bankbook. Other types of claims, especially those against large institutions, are often regarded as having the same situs as the institution. The question here is -whether exception should be made for these types of intangibles in the general rule which applies to the effect of filing a tax lien pursuant to subdivision 2 of section 240 of the Lien Law. The answer, we submit, is not to be found in decisions interpreting the nature of choses in action but in the needs of orderly administration, limited by the consideration *586of what would be. fair and reasonable, having due regard to business practices.
The purpose behind the requirement of filing the lien is to give notice to persons who intend (to deal with the taxpayer that the United States has a claim against him for unpaid taxes. Such notice should warn any prospective lender or person extending credit that his claim would be subject to the prior claim of the Department of Internal Revenue. The place of filing is only significant in that it gives the prospective creditor a place to lock to determine whether such a lien has been filed. If the place of filing depends on how a court interprets the nature of the taxpayer’s claim and the situs it -assigns to it, the-re is bound to be uncertainty. Where the particular form of intangible has been the -subject of review, the prospective creditor will have to interpret the decision. Where it has not, he will have to (anticipate what it will be and search in the county -that his conclusion indicates. The same applies to the Government—it will have to make similar determinations as to where to file. We submit that, where it is known that all intangibles have ¡a single situs and this situs is the easily ascertainable one of the residence of the tax debtor, the purposes of both the prospective creditor -and the Government are equally served.
, It may be argued that mo sit prospective creditors will not be aware of the rule that (the situs of the debt is the taxpayer’s residence. This is very likely true. But it is equally true that most of .such people will be equally unaware of -any provisions for filing at all. In the instant case, with such an experienced lender .as the plaintiff, there is no claim of inequity or that the bank was misled by the circumstances into examining the records in the wrong county. In fact, there is no claim that a search wias made in any county. 'Surely if the practice of lenders is not to make any (search, there can be no equitable complaint as to what county is designated 'as the place of filing. If the practice were otherwise, as it is in the case of real estate, it would be only .fair to give that practice consideration.
We believe that the pragmatic solution of the question is not to be found in the differing possibilities which may attend a proper determination of the admittedly theoretical concept of debt situs. Rather are administrative needs best served by certainty. And the simplest -and most feasible method of attaining certainty for the proper place of filing and having it known is to have but a single situs applicable to all intangibles. For the purposes of this statute, the situs .already determined for simple debts, that of the residence of the creditor, should apply to all claims of any nature.
*587We vote to reverse and grant summary judgment to the plaintiff-in-intervention.
Breitel and Stevens, JJ., concur with Bastow, J.; Steuer, J., dissents in opinion in which Botein, P. J., concurs.
Order, entered on November 20, 1963, affirmed, with $30 costs and disbursements to respondent.